Citation Nr: 1007599	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-09 351	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from January 1952 to January 1954, was wounded 
in action during the Korean Conflict, and was awarded a 
Purple Heart medal.  He died on June [redacted], 2003.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 2004 rating decision of the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  In November 2007, the case was 
remanded to satisfy notice requirements and for additional 
development.  


FINDINGS OF FACT

1. The Veteran died in June 2003; the immediate cause of his 
death was urosepsis due to resistant infection; interstitial 
cystitis, chronic indwelling Foley catheter, and diabetes 
mellitus, Type II were listed on his death certificate as 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  

2. The Veteran's death had established service connection for 
post-traumatic stress disorder (PTSD), rated 50 percent; 
residuals of a right thigh shell fragment wound (SFW) with 
tender scar, rated 30 percent; left leg and knee SFW, rated 
20 percent; amputation of the right great toe, rated 10 
percent; right foot hammertoes in all remaining toes, rated 
10 percent; residuals of SFWs to the face, hands, and left 
thigh, rated 10 percent; and loss of teeth number 6 through 
15 due to SFW, rated 10 percent.  

3. The primary and contributory causes of the Veteran's 
death, urosepsis, resistant infection, interstitial cystitis, 
chronic indwelling Foley catheter, and diabetes mellitus, 
were not manifested in service (and diabetes was not 
manifested in the first year following the Veteran's 
discharge from active duty), and are not shown to have been 
related to his service (or caused or aggravated by a service 
connected disability).  

4. A service-connected disability did not cause or contribute 
to cause the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of her claim.  While she did not receive 
complete notice prior to the initial rating decision, an 
August 2009 letter provided certain essential notice prior to 
the readjudication of her claim.  Specifically, this letter 
provided notice that complied with Hupp and explained the 
evidence VA was responsible for providing and the evidence 
she was responsible for providing.  It also informed her of 
effective date criteria.  An October 2009 supplemental 
statement of the case (SSOC) readjudicated the matter after 
the appellant and her representative had opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA medical 
opinions in June 2009 and in July 2009.  The appellant has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran died on June [redacted], 2003.  His death certificate 
shows that the immediate cause of death was urosepsis due to 
resistant infection.  Interstitial cystitis, chronic 
indwelling Foley catheter, and diabetes mellitus, Type II 
were listed as significant conditions contributing to death 
but not resulting in the underlying cause of death.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnoses relating to urosepsis, resistant 
infections, interstitial cystitis, the need for a Foley 
catheter, and/or diabetes mellitus.  Consequently, service 
connection for any such disease/condition on the basis that 
it became manifest in service and persisted is not warranted.  
Inasmuch as there is no evidence that the Veteran's diabetes 
was manifested in the first year following his discharge from 
active duty, service connection for such disease under the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 
38 C.F.R.§§ 3.307, 3.309 likewise is not warranted.  There is 
also no evidence in the record that relates any of these 
diseases/conditions to the Veteran's service.  The death 
certificate only lists these diseases/conditions as death-
causing disabilities, and the appellant has not submitted any 
competent (medical) evidence showing that there is a 
relationship between the death-causing disabilities and the 
Veteran's service.  

The appellant alleges that the Veteran's death-causing 
disabilities are related to his service-connected 
disabilities.  Specifically, at the October 2007 
videoconference hearing, she testified that the VA physician 
who had treated the Veteran for bladder problems, Dr. C.C.Y., 
had explained to her that shrapnel in her husband's lower 
extremities (from his service-connected wounds) had traveled 
through the bladder and prostate, causing urine to flow into 
the blood, and vice versa, leading to infection and 
interstitial cystitis in his bladder, and eventually his 
death.  She also alleged that the Veteran's service-connected 
PTSD hastened his death as, because of the PTSD, he often 
refused to take medication, making it difficult to treat his 
infections.

VA treatment records show that the Veteran had an indwelling 
Foley catheter placed in November 1996 due to chronic urinary 
tract infections and cystitis.  In October 1997, he was 
hospitalized for a week after being transferred from Columbia 
Basin Hospital where he had presented with a two-week history 
of increased psychosis and mental status changes.  Treatment 
records from Columbia Basin Hospital reflect that the Veteran 
frequently refused his medication.  On admission to the VA 
medical center, it was noted that his mental status changed 
around the same time he was prescribed Vicodin and Percocet 
for bladder spasms two weeks earlier.  During the 
hospitalization, the Veteran's narcotics and psychiatric 
medications were withheld initially.  After his urinary tract 
infection was treated, his mental status improved and his 
normal medications were resumed.  Geriatric psychiatry and 
neurology were consulted; his change in mental status was 
found to not be secondary to an infarct, and a full delirium 
workup was unrevealing.  A head CT scan was also normal.  

On May 1997 VA examination (in connection with the Veteran's 
increased rating for PTSD claim), chronic PTSD and dementia 
due to multiple medical conditions including diabetes 
mellitus were diagnosed.

In a December 2003 letter, Dr. C.Y.Y. stated, "I believe 
that the injuries [the Veteran] sustained in the war, which 
reportedly included a pelvic injury, either contributed to, 
or exacerbated his bladder condition.  He had an unusually 
severe case of bladder pain/interstitial cystitis, and 
required chronic catheterization.  This subsequently led to 
many urinary tract infections, which ultimately led to his 
death."

In a January 2004 statement from C.L.H., an emergency medical 
technician and paramedic with personal knowledge of the 
Veteran's long history of PTSD, he stated that he "witnessed 
the progressive deterioration of [the Veteran] both 
physically and psychologically," noting that it became 
increasingly difficult to communicate with him when providing 
patient care.  C.L.H. recounted an instance in October 1997 
when he received a 911 call from the appellant for an unknown 
medical condition.  When he responded, he found the Veteran 
in a confused and disoriented state, adamantly insisting that 
his medications were causing his problems and refusing to 
take them.

In a June 2009 a consulting VA psychiatrist opined that the 
Veteran's PTSD did not contribute to his death in the manner 
as contended by the appellant.  The psychiatrist reviewed the 
Veteran's treatment records and found that from 1996 to 2003, 
he had several hospital admissions, none of which were to a 
psychiatric unit or involved psychiatric care.  Dementia was 
diagnosed during a May 1997 VA examination and the last 
recorded evaluation for PTSD was in October 1999 when such 
disability was confirmed and it was noted that a prescription 
of Citalopram alleviated the Veteran's anxiety symptoms.  The 
consulting physician stated that his review of the treatment 
records revealed that "during the patient's final year of 
life, psychiatric considerations other than his dementia were 
not a factor in his care."  As to the contention that the 
Veteran's PTSD caused him to refuse medication for his death-
causing infection, the examiner noted that the appellant had 
stated in her August 2004 notice of disagreement that the 
Veteran's refusal to take medications was due mostly to a 
"VA Representing [sic] & Purple Heart person who was talking 
to all the Vets about what the meds [sic] for PTSD did to 
these [sic] bodys [sic]."  Explaining that he was a board-
certified psychiatrist with specialized training and long 
experience in the diagnosis and treatment of PTSD, including 
a 4-year period in which he served as the medical director of 
a major treatment program, the opinion-provider stated that 
he did not know of any information indicating that PTSD 
specifically caused patients to refuse to take life-saving 
medications.  He then pointed to the appellant's own 
statements indicating that the Veteran's refusal or distrust 
of medications arose first, from information he received from 
his service representative and second, from a general 
distrust of the VA system.  The examiner also noted that the 
Veteran also carried a diagnosis of dementia (characterized 
as a "multi-infarct type") at the time of his death, and 
explained that dementia was "known to reduce judgment and 
could well have been a factor in [his] refusal to take 
indicated medications."

In a July 2009 VA medical opinion, the consulting physician 
stated that he had reviewed the Veteran's claims file and 
treatment records and, apart from the appellant's own 
statements, could find no clear indication that shrapnel had 
traveled at any time through the Veteran's bladder and 
prostate, causing urinary flow into the blood stream and vice 
versa, leading to infection.  Therefore, it was his opinion 
that it would be speculative to say that shrapnel had made 
its way through the Veteran's bladder and prostate to cause 
urosepsis.

The record includes both medical evidence that tends to 
support the appellant's claim of service connection for the 
cause of the Veteran's death and medical evidence that is 
against her claim.  When evaluating this evidence, the Board 
must analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the appellant's claim 
consists of the December 2003 letter from Dr. C.Y.Y. and the 
January 2004 statement from C.L.H.  The probative value of 
Dr. C.Y.Y.'s opinion is limited as it appears to be based 
partially on inaccurate factual premises.  In particular, she 
states that the Veteran's injuries in service, which included 
a pelvic injury, either contributed to, or exacerbated his 
bladder condition; however, the Veteran's STRs do not reflect 
that he sustained a pelvic injury in service.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a 
physician's opinion based on an inaccurate factual premise 
has no probative value).  Furthermore, Dr. C.Y.Y.'s letter 
does not explain the basis for her belief that the Veteran's 
injuries in-service contributed to, or exacerbated his 
bladder condition.  Such explanation was provided by the 
appellant when she testified in October 2007 that Dr. C.C.Y. 
had explained to her that shrapnel in the Veteran's lower 
extremities (from his service-connected wounds) had traveled 
through the bladder and prostate, causing urine to flow into 
the blood, and vice versa, leading to infection and 
interstitial cystitis in his bladder, and eventually his 
death.  However, the Court has held that a layperson's 
account of what a physician purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Notably, the competent (medical) evidence of record is silent 
for any indication that the Veteran's chronic infections and 
interstitial cystitis were caused by shrapnel traveling 
through the bladder and prostate.  

C.L.H.'s January 2004 statement is also lacking in probative 
value as he only recounts the one instance in October 1997 
when the Veteran refused to take any medication without 
providing evidence that the Veteran regularly or repeatedly, 
up until his death, refused to take his medications, so as to 
complicate his treatment for infections.  More significantly, 
he did not provide any specific opinions as to whether he 
believed the Veteran's refusal to take medications was due to 
his PTSD; he only described generally the toll the Veteran's 
PTSD had on his overall mental and physical health.

For these reasons, the Board places greater weight on the 
June 2009 VA psychiatrist's and the July 2009 VA physician's 
opinions essentially to the effect that the Veteran's PTSD 
did not cause him to refuse his medications and that his SFWs 
did not contribute to or cause his chronic infections and 
interstitial cystitis.  The Board finds these opinions more 
probative because of the professional qualifications of the 
opinion providers, their references to evidence which 
reflects familiarity with the entire record, and their 
explanations for the rationale of their opinions.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that the 
Board may place greater weight on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professionals, and whether or not and 
to what extent they review prior clinical records and other 
evidence.)  The Board has noted that the Veteran served in 
combat, and that the appellant is entitled to consideration 
of the relaxed evidentiary standards afforded under 
38 U.S.C.A. § 1154(b).  However, the critical questions in 
this matter are questions are medical in nature, and require 
competent (medical) evidence.  The appellant's own statements 
relating the Veteran's death-causing disabilities to his 
service-connected disabilities of PTSD and SFWs are not 
competent evidence, as she is a layperson, and lacks the 
training to opine regarding medical causation; nexus to 
service (or a service-connected disability) is a medical 
question, and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

Significantly, the Veteran's physical service connected 
disabilities are musculoskeletal in nature, did not involve a 
vital organ, and the GSW residuals are not otherwise shown to 
have been debilitating (so as to be found to have contributed 
to cause his death).  See 38 C.F.R. § 3.312(c).  

The preponderance of the evidence is against the appellant's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


